﻿213.	The thirty-second session of the United Nations General Assembly is opening in a world characterized by political uncertainty and economic anxiety. Some, and by no means the least, of the problems which were the subject of our concern at previous sessions still await satisfactory solutions.
214.	It is as though we were living in a period of deliberate disorder, of a determination to seek destruction, and an absolute refusal to accept the improvements and progress needed by millions of disadvantaged men who are sometimes denied even an identity.
215.	The thirty-second session is another occasion for us to express our fears and hopes. Can the world finally seize this moment to try to conquer the demons of dispute and self-interest?
216.	Permit me to welcome the first act of this session, namely, the admission into the international community of the sister Republic of Djibouti and of the Socialist Republic of Viet Nam. Our Organization, by enriching itself with those two new eminent Members, is drawing close to its true goal of universality, with respect for the rights of peoples to live freely in a world of peace and justice.
217.	The peoples of Djibouti and Viet Nam will, we are convinced, bring to the international community not only their experience, but above all their desire and willingness to work for peace—qualities which the whole world has always recognized in them. They should be congratulated on their courageous struggles as a result of which they are here today. Their presence here is a victory for all enslaved and shackled peoples struggling to regain their identity and their rights. The decolonization process is irreversible, and we still await the decolonization of peoples of other States deprived of their elementary rights under the colonialist yoke.
218.	Since the historic date of 15 April 1974, the Supreme Military Council and the Government, drawing wise lessons from a long and painful experience, have set about seeking a better existence for the people of Niger, in accordance with their natural aspirations for peace and security. We have undertaken the creation and consolidation of this better existence within the framework of a national struggle against under-development, the establishment of social justice and the constant reaffirmation of our national identity.
219.	The long and terrible years of unbroken drought are still fresh in our memories, and the efforts undertaken for the development of our natural resources and in the search for self-sufficiency in food production constitute today a clear motivation for a common mobilization of all our citizens. For example, national organizations of young men and women, throughout the vast territory of 1,267,000 square kilometres, are engaged in collective activities in the fields of social self-help, development and the reconstruction of the cultural heritage of the national community.
220.	This national mobilization can be seen today in the systematic tripling of our general national budget, which bears witness to our firm desire to make progress on the road of national development; for the Niger of today rejects verbal, dilatory progressivism which deceives no one; rather, we are pursuing true progress in keeping- with our true nature—progress which liberates man from natural fetters, from poverty, famine and ignorance, progress towards the goal of permitting everyone to achieve the full flowering of his physical and spiritual personality.
221.	Thus it was that on 4 August last, Lieutenant-Colonel Seyni Kountche solemnly opened the Conference of leaders and diplomats of Niger with these words:
"Since 15 April 1974, our national development efforts have sought to create a developing society by stressing in particular social justice and a better division of national wealth.... We have intensified the search for economic independence, notably by the development of industrial, mining and trade activities; we have also improved the national transport network, and we are undertaking the diversification of our country's means of access to the sea. But we are concerned, above all, with the destiny of our compatriots living in rural areas... Hence we have undertaken a vast project to increase the number of wells and replace the livestock decimated by the drought. These efforts aimed at our rural masses have produced among them a rebirth of enthusiasm and of confidence in the future. Everywhere in our villages, the incentive is to work in order to produce more, so that the spectre of famine may forever be dispelled. But however positive and comforting these results may be, we must not forget that the task before us is still immense, and that we shall still require outside assistance for a long time."
222.	As to our foreign policy, it resist on two major principles through which the diplomacy of the new Niger is expressed: first, that of non-alignment, a positive non- alignment based on our will to assert our- national identity and our international sovereignty; and, secondly, cooperation, multilateral co-operation inspired by that non- alignment and flowing from our commitment to open our doors to all countries which share our views and concerns. The essence of this co-operation remains the promotion of the structural development of our economy.
223.	At the regional and African level, I am pleased to proclaim our dedication-a dedication that has never gone un-rewarded to a policy of co-operation and dialogue and, above all, of good neighbourliness and socio-economic 'integration with all States of the sub region. That is why, without prejudice to the arrangements establishment by the QAU, the Government of Niger, in collaboration or in parallel with other African Governments, has made attempts at mediation with a view to smoothing out differences and finding peaceful solutions to various disputes in order to preserve and consolidate what we hold most dear: our independence. As in the past, Niger will pursue its natural role of promoting mediation and the rapprochement of peoples and their ideas, because we have faith in the virtues of dialogue among brothers, and because we remain convinced that Africa will be liberated only by its sons, and that its sons will be able to liberate it ' only if they are united among themselves. They have the ability-because they have proved it repeatedly-to overcome their differences.
224.	At the international level our country, through its association with the countries of Africa, the Caribbean' and the Pacific with the nine countries of the European Economic Community has, ever since the signing of the Lome Convention, expressed its faith in co-operation within vast and enriching groups. It is in this spirit that our country wages the struggle within the non-aligned group, the Group of 77 and the Islamic Conference. It is working actively for rapprochement and solidarity among African and Arab countries.
225.	The meagre results of the various development strategies conceived by the United Nations cannot leave us indifferent. There is a time for everything. We can feel the moment coming when the log-jams will break up of their own accord. Failures cannot go on accumulating indefinitely without awakening pangs of conscience.
226.	The Conference on International Economic Cooperation, or North-South dialogue—and here we commend the initiative of France that brought it about-had for a moment led us to believe that it would bring about a noticeable change in international economic relations. Unfortunately, it wound up in deadlock which political will on part of the developed countries could have resolved without difficulty. The token assistance given condescendingly to those left behind by development can in no case be presented as a significant positive factor capable of satisfying the immense development needs of the countries of the third world. The establishment of a new international economic order also represents an opportunity for the industrialized countries, because the reconversion of their economies is inconceivable without the development of the under-developed countries.
227.	We must resolve to accept this truth just as we accept the need to exist with others rather than being pitted against them. The economy is ceasing more and more to be a national affair: it is becoming a world-wide matter. It is better to take note of the situation now and have the courage to see things as they have always been-as a completely worn-out legacy of ideas and concepts from the last century and past decades. The survival of the industrialized world depends on its ensuring the development of the developing countries. But, above all, those developing countries must organize themselves. They must consider the perhaps salutary possibilities of establishing organized and dynamic machinery for horizontal co-operation. And here I should like to commend the start made at the eleventh extraordinary session of the Council of Ministers of the OAIJ last December at Kinshasa. The resolutions of principle adopted there contain positive and fruitful elements. In the same context of reformulating regional development strategy, the fourth meeting of the Conference of Ministers held during the thirteenth session of the ECA was also held in Kinshasa, and the conclusions reached with regard to inter-African co-operation warrant special attention on our part because they constitute important factors for our States, concerned as they are to establish collective economic security. In the same way, the conclusions of the First Conference of Heads of State and Government if the OAU and the League of Arab States, held in Cairo in March, constitute, in our view, a potentially encouraging and optimistic factor. At the present stage, this last development, although modest, is probably as promising as any of the other attempts at dialogue in which a clear conflict of interests holds sway over a natural sense of justice and equity.
228.	Those are the views of my delegation on the present situation of the international economy. On the basis of the intentions expressed repeatedly in both subregional and regional forums and in the United Nations system, we must seek ways and means of changing people's thinking and giving expressed intentions a real impetus towards realization.
229.	There are some questions which, because they have a social and economic impact on the future of the developing nations, are matters of constant concern for my country.
230.	I would refer, first of all, to the problem of desertification. The first world conference on this topic has just been held at Nairobi. This is encouraging proof of the universal awareness of the various problems which are constantly posed by a natural phenomenon, and the plan of action adopted by that Conference, which is the fruit of three years of thinking and research, could undoubtedly constitute an effective tool if the sacrifices needed for its implementation were widely accepted. Quite apart from the dispute about the institution of a fund, we should like to express our sincere hope that, as in the case of the voluntary assistance which was so promptly provided, the international community would react very favourably to the establishment of permanent machinery to fight desertification. The campaign against desertification is, above all, an ecological campaign; the two go hand-in-hand.
231.	The second question of concern to my Government arises out of the problems met with in the reconciling of views on the very complex and fundamental question of the law of the sea. While the informal single negotiating text agreed on at the sixth session of the Third United Nations Conference on the Law of the Sea makes unanimity possible with regard to the principle of the right of access to the sea and from the sea, the no-less-important aspects of the definition of the boundaries of exclusive sovereignty, and the international body for the exploitation and exploration of the sea-bed are still the subject of rigid and irreconcilable attitudes which make any negotiated solution seem a very faint prospect.
232.	My country, because of its deeply land-locked situation, and still suffering from the painful experience of long years of destructive drought, intends to work, together with the nations that share its concern, for a lasting and agreed solution, at the regional level and at the world level, for the economic difficulties which we suffer because of our distance from the sea and our situation at the heart of the Sahel region. With regard to these questions, joint actions are being undertaken at various levels, especially in the framework of the Permanent Inter-State Committee on Drought Control in the Sahel, the Club des amis du Sahel, the West African Economic Community of the States of
West Africa and the Cultural and Technical Co-operation Agency, and certain of their projects with regard to accessibility and the struggle against desertification, undertaken with the help of certain friendly countries, arouse immense hopes on our part. I should like to take this timely opportunity to express again, on behalf of the Government and peoples of Niger, our feelings of gratitude to the Government and people of Canada for the historic decision they took at the recent ministerial meeting of the Permanent Inter-State Committee to alleviate the external debt burden of the least developed of the developing countries members of the United Nations. By thus conceding one of the major claims of the developing countries at the Paris Conference, the Canadian Government has acted as an exemplary and effective pioneer for the new economic order which we desire with all our hearts. This is an unprecedented step in the improvement of the multilateral co-operation machinery and we hope that this attitude will inspire other wealthy countries to relieve the poor countries of the globe of the weight of certain debts contracted through force of circumstances which greatly hamper their fight against under-development.
233.	It is also with true satisfaction that we have taken note of the announcement made by the Foreign Minister of Canada, Mr. Jamieson of the decision of his Government to participate to the extent of 10 per cent in the emergency grain reserve, estimated at 500,000 ions to cover the food deficit for the next 5 or 10 years. This measure is highly welcome to us, because the natural factors that caused the drought are still present in the Sahelian situation.
234.	The period since the last session, although relatively short in the life of the nations that we represent, has borne witness, through many regrettable facts and events, to the flagrant and discouraging conflicts which divide the actors in contemporary international life. We continue to deplore the fact that the world in which we live is still confronted with serious problems which open the way to, and all too often result in, a break-down of international peace and security. These two ideals, fundamental in the minds of the authors of the Charter, are the final goal of all our actions in this Organization. Thus it is with unspeakable regret that we witness the numerous cases of massive and often deliberate violations of our Charter and its principles. Whether it be a question of the numerous violations of the sovereignty and integrity of States, flagrant violations of human rights^ or the terrible race to acquire nuclear weapons and weapons of mass destruction, we will not cease to urge this Assembly to assume its full, responsibilities and find the just solutions which these situations require.
235.	Only a few years ago Africa was united and determined to throw off the stifling chains of an obsolete colonialism. Today the same Africa is witnessing the most horrible fratricidal confrontations in its history. Sister and neighbouring nations, united not only by history and geography, but also by striking natural ethnological, linguistic and cultural similarities, are fighting each other in a confrontation in which there can be no victor. The subtle game of the colonialists, which divided us in order more easily to conquer us, has now been taken over by independent and sovereign nations as their own. The principles laid down in the Charter of the United Nations and the Charter of the OAU, reaffirmed in various decisions, resolutions and statements designed to consolidate and strengthen peace and security, good-neighbourliness and fraternal co-operation among the peoples and nations of the globe, are increasingly trampled underfoot and crushed, pitifully showing us up as irresponsible and unworthy. We deliberately agree to play the game of the imperialists who set us against each other for their own ends.
236.	In the opinion of my delegation it is urgently necessary that the present requirements concerning human rights, fundamental and legitimate as they are, take account of the indispensable pre-condition of their attainment: respect for the sovereign right of nations and organized human societies, respect for the right of peoples to self-determination and their right to lead in their own countries a life in conformity with their aspirations.
237.	These are the prophetic words of Lieutenant-Colonel Seyni Kountche, President of the Supreme Military Council and Chief of State:
"Africa has become the pawn of the great Powers. It is, so to speak, the chosen ground for all kinds of military manoeuvres. It is imperative that we prevent its being transformed into an immense battlefield to which the richest will come to drop their surplus bombs on the innocent heads of our already deprived peoples."
These prophetic words are being translated today into bitter reality, the backlash of that which we have denounced as the greatest scandal of our time-namely, the unbridled arms race. It is inadmissible that certain great Powers should continue to arm themselves and to arm further some small nations which are devoted to peace and tranquillity, thus disturbing the fragile balance of a divided world. How, in the present circumstances, can the so-called civilized nations of the world be understood? While three quarters of mankind are illiterate and hungry, these nations are prepared to display their technology in the form of weapons and other deadly machines from which they gain tremendous profits. Some have put forward a figure of $360 billion, which is the sum necessary to rebuild the economy of a large part of Africa.
238.	Peace and security are not the private preserve of anybody. They are necessary for all, great and small countries alike. They are a necessity in the African context, a necessity in the context of all the struggling peoples in all the dominated, exploited and enslaved nations; they are a necessity also in the context of blocs. It is appropriate for me to say here with how much hope we await the results of our next special session on disarmament because in the opinion of Niger the detente so dear to some and the development which is always a priority for others cannot be pursued and consolidated if every day a few more weapons are unloaded on the international market.
239.	The hotbeds of confrontation proliferate, crystallizing daily the subjects of our concern. Thus on Cyprus we continue to deplore the events which have led to the division of that island in which the two communities, despite what separates them, must remain open to dialogue and reconciliation. My delegation joins its voice to others in appealing anew to the representatives of the two communities to resume negotiations in a constructive manner, under the auspices of the Secretary-General of the United Nations, on the basis of a mutually acceptable compromise in accordance with the aspirations of the Cypriot nation.
240.	In the Middle East the Zionist enemy continues its acts of barbarous and criminal aggression against the Palestinian people, which is trying to regain its usurped homeland. Israel is stubbornly extending its occupation of Arab territories despite Security Council resolution 338(1973} and subsequent decisions of our Organization. We remain firmly convinced that only the withdrawal of Israeli forces from the territories occupied since June 1967, including Jerusalem, and the establishment of an independent Palestinian State can lead to the establishment of lasting peace in that region. In this connexion we continue to hope that the obstacles raised to the participation of the Palestinians in the Geneva negotiations will be overcome and that that Conference will resume its work on the basis of the relevant United Nations resolutions.
241.	My delegation welcomes the new Soviet-United States position on this question as contained in the statement of 1 October 1977. The joint statement signed by the two Governments constitutes a helpful step towards the establishment of true peace in the Middle East. Let us hope that the agreement reached by the two parties will lead to a definitive solution.
242.	Turning now to southern Africa, that part of our continent which is still under colonial domination, we are happy to see the interest in its total and definitive liberation demonstrated daily by the international community.
243.	The Western countries which, like it or not, were responsible for the birth, the evolution and the economic and technological strength of South Africa and which are becoming increasingly aware of their responsibility, have recently undertaken to try to make Vorster and his clique see reason. Let us hope that their effort is will achieve speedy success so that racism and apartheid disappear for ever from our continent. But we are familiar with the stubbornness of the bastion of racism and also of the complicity which, under cover of multinational corporations, continues skilfully to circumvent the decisions and resolutions of the United Nations. The international community can no longer content itself with groans of despair in the face of the principal actors in these tragedies through which the black African has to live through. It must adopt specific sanctions against all States which encourage Vorster and Smith. We are all aware of the anachronism of these practices. Yet, alas, there are the African children who died at Soweto; Steven Biko, who, though he was an apostle of coexistence and non-violence, died recently, like many of his compatriots, a victim of blindness and stupidity.
244.	The tribute to be paid is still very heavy. However, we are absolutely convinced that Africa will recover its dignity. We still hope that the recent Anglo-American initiatives and the efforts of the five Powers with regard to the Namibian affair will provide a serious basis for the solution of the problem of southern Africa.
245.. Before concluding, I should like to say how much hope and confidence the non-self-governing nations and the free world—namely, all mankind—place in the concerted action of our Organization. For its part, Niger continues to believe that something is possible not only in the realm of intentions but above all in that of action. The essential reasons-and there is no need to recall them here-which influenced the creation of the United Nations, its evolution and the ever more imperative necessity for its existence and consolidation make it necessary to ensure that the Organization is able courageously and consistently to shoulder its historic responsibility concerning the serious questions which face the international community.
246.	We understand this responsibility to be that of ensuring increasing rationalization of the administrative machinery, a more efficient co-ordination among the organs and institutions of the system and a greater willingness to implement the decisions taken in conformity with the wishes of the sovereign nations which we represent.
247.	The sad fate of the League of Nations today threatens the United Nations, but we sincerely hope that it will be in no way deflected by the many and often deliberate obstacles which face it. We must set aside the unfortunate and inefficient practice of making majestic but idle declarations, the proliferation of repetitive resolutions and recommendations which are never implemented—in a word, we nr it set aside everything that diverts us from our own will and the compelling reasons which cause us to meet here each year for three months, for the United Nations is and will long remain the last resort of parliamentary diplomacy.
248.	At the end of my statement, I should like again to turn to my African compatriots to deplore with them the acute crises, the wars and hatred which have come to our continent through a wide-open door. Our collective security is being put to the test.
249.	Our generation, often tempted by ideologies which are extremely difficult to reconcile with our traditions of tolerance and freedom, runs the risk of bearing for some time to come the responsibility for these untimely imports. The great n?: are no longer making war against each other except dough intermediaries. Why should we then accept to sacrifice our peoples at the service of interests which are totally alien to them?
250.	Furthermore, nationalism, which the whole world cherishes because of its noble role in the building of a just and equitable society, is often robbed of its true nature in Africa. It has become the catch-all to justify crimes, genocide and the greed of power and domination.
251.	Africa needs to recover its virtues of tolerance and justice; needs that for the genuine struggle which is coming—that of recovering its dignity, that of its development. There is no such thing as an insoluble problem. Our meetings in the OAU are often an example of political goodwill in the direction of reconciliation and understanding. It must be admitted that there does not exist among us countries or men whose role it is to lead others towards any kind of destiny. Our rules, however weak they may be, our chances at a common life with its everyday uncertainties, the benefit of progress for our peoples, are contained in various charters, the best of which is that of the OAU. Those who for one reason or another think they can do without the OAU and its principles also know the risk they are running. All countries have a common and necessary need for group solidarity. No country has succeeded in building its power on external forces in order to impose it on other African States. Let us remain united and let us nurture for more useful struggles in favour of our peoples, our feelings of sincere nationalists and our generous efforts for a better and united Africa.
252.	In conclusion, I should like, Mr. President, to offer you my sincere congratulations on your election and on the skilful manner in which you have so far conducted our debates.
 

